DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant’s election of Group II (claims 14 and 15) in the reply filed on 03/11/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.01(a).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were filed on 03/26/2021, 12/22/2021, and 05/31/2022.  The IDS are being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities: There is a period (.) after the phrase “satisfying the following Expression 4.”  Each claim begins with a capital letter and ends with a period, and periods may not be used elsewhere in the claims except for abbreviations.  MPEP § 608.01(m).  Since “Expression 4.” is neither the end of a sentence nor an abbreviation, the period should be deleted.  It may be replaced by a colon (:).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 6,103,022 to Komatsubara et al. (“Komatsubara”).
Regarding claims 14 and 15, Komatsubara teaches a grain oriented electrical steel sheet.  Abstract; col. 1, lines 5-11.
In one embodiment, the steel contains Cr in an amount of 0.12 wt.%, the area proportion of crystal grains having a diameter of 10 mm or more is 96.6%, and sum of the area proportion of crystal grains having a diameter of 2 mm or less and a diameter of 2-10 mm is 3.4%.  Table 4 – Slab code N; Table 5 – Slab code N.  This means that the number of crystal grains having a particle diameter of 5 mm or less compared to those exceeding 5 mm is 0.034, which falls within the claimed range.
In another embodiment, the steel contains Cr in an amount of 0.15 wt.%, the area proportion of crystal grains having a diameter of 10 mm or more is 96.2%, and sum of the area proportion of crystal grains having a diameter of 2 mm or less and a diameter of 2-10 mm is 3.8%.  Table 4 – Slab code S; Table 5 – Slab code S.  This means that the number of crystal grains having a particle diameter of 5 mm or less compared to those exceeding 5 mm is 0.038, which falls within the claimed range.
In another embodiment, the steel contains Cr in an amount of 0.13 wt.%, the area proportion of crystal grains having a diameter of 10 mm or more is 91.7%, and sum of the area proportion of crystal grains having a diameter of 2 mm or less and a diameter of 2-10 mm is 7.3%.  Table 9 – Slab code UH; Table 10 – Slab code UH.  This means that the number of crystal grains having a particle diameter of 5 mm or less compared to those exceeding 5 mm is 0.073, which falls within the claimed range.
A specific example in the prior art that falls within claimed ranges anticipates a claimed range.  MPEP § 2131.03(I).  Since Komatsubara discloses specific examples that fall within the claimed ranges, it anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara.
Regarding claim 14, Komatsubara teaches a grain oriented electrical steel sheet.  Abstract; col. 1, lines 5-11.  The number of crystal grains having a grain diameter of about 10 mm or more account for about 75% or more in area proportion.  Col. 3, lines 30-37; col. 7, lines 10-13; col. 12, lines 1-18.  This means that the number of crystal grains having a grain diameter of less than about 10 mm or less account for less than about 25% (less than about 0.25) in area proportion, which encompasses the claimed range.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 15, Komatsubara teaches that Cr may be added in an amount of about 0.005 wt.% to 2.5 wt.%.  Col. 3, lines 37-41; col. 12, lines 44-56.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0302962 (A1) to Yang et al. (“Yang”) in view of Komatsubara.
Regarding claim 14, Yang teaches an oriented silicon steel (oriented electrical steel).  Abstract; para. [0001], [0007].  The steel has been rolled to thicknesses as low as 0.30 mm (para. [0012], [0022], [0030]), which suggests the steel in the form of a sheet.  The area ratio of small crystal grains with a grain size of less than 5 mm (D<5 mm) is not more than 3% (not more than 0.03).  Abstract; para. [0007], [0027].  This means that the area ratio of crystal grains with a grain size of 5 mm or more is at least 97%.
Yang is silent as the ratio of crystal grains with a grain size exceeding 5 mm (i.e., non-inclusive of 5 mm endpoint).
Komatsubara, directed to a grain oriented electrical steel sheet, teaches that iron loss deteriorates (iron loss increases) when crystal grains having a diameter of about 10 mm or more have an area proportion of less than about 75%.  Abstract; col. 1, lines 5-11; col. 2, lines 10-15.  In some embodiments, the crystal grain diameter distribution of crystal grains of 10 mm or more are about 95%.  Table 1 – Product codes A-2 and F-2.  Therefore, it would have been obvious to one of ordinary skill in the art to have ensured that the crystal grains of Yang exceeding 5 mm in diameter are about 75% or more, as suggested by Komatsubara, because larger crystal grains would improve iron loss characteristics.
Regarding claim 15, Yang does not teach the claimed Cr amount.  Komatsubara teaches that Cr may be added in amounts of 0.005-2.5 wt.% and acts as an inhibitor auxiliary component, associated with improved magnetic characteristics.  Col. 12, lines 44-56; col. 14, lines 50-67; col. 15, lines 1-2.  It would have been obvious to have added Cr to the steel of Yang in order to improve the magnetic properties of the steel. 

Pertinent Prior Art
The prior art made of record is considered pertinent to applicant's disclosure. 
US 2012/0131982 (A1) to Imamura et al. discloses a grain oriented electrical steel sheet having secondary recrystallized grains having an average grain size of 5 mm or more.  Abstract; para. [0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 11, 2022